Exhibit 99.1 NewsRelease FOR IMMEDIATE RELEASE Contact: At The Investor Relations Company: Robert L. Johnson, Chairman & CEO Curt Kollar, CFO Woody Wallace Steven Carr 706-645-1391 312-780-7211 bjohnson@charterbank.net or ckollar@charterbank.net scarr@dresnerco.com CHARTER FINANCIAL DECLARES QUARTERLY CASH DIVIDEND WEST POINT, Ga., May 31, 2011—Charter Financial Corporation (NASDAQ: CHFN) today announced that its board of directors has declared a quarterly cash dividend of 5 cents per share. The dividend is payable on June 29, 2011, to stockholders of record June 15, 2011. Charter Financial Corporation is a savings and loan holding company and the parent of CharterBank, a full-service community bank and a federal savings institution.CharterBank is headquartered in West Point, Georgia, and operates branches in central West Georgia and East Alabama.CharterBank’s deposits are insured by the Federal Deposit Insurance Corporation. ###
